Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2017-217941).
In re claim 1, Suzuki discloses a saddle riding vehicle comprising a power transmission member (32) that transmits a power of a power unit (14) to a wheel (21) of a drive wheel (20); a sprocket (22) driven by the power transmission member; a sprocket support member (23) that supports the sprocket and that is connected with the wheel; a damper member (262, see Figure 5) that is housed in at least one recessed portion (2121c, see Figure 6) in a hub of the wheel and disposed between the hub and the sprocket support member, the damper member being deformed through a relative rotation between the hub and the sprocket support member; and a resistance mechanism (27, 44, 46) that dampens the relative rotation between the hub and the sprocket support member, wherein the sprocket support member includes an extension portion (as shown in Figure 5 below) that covers an outer periphery of the hub from an outside in a radial direction, and the resistance mechanism is disposed between an inner periphery of the extension portion and the outer periphery of the hub.  

    PNG
    media_image1.png
    418
    508
    media_image1.png
    Greyscale

In re claim 2, Suzuki further discloses 51wherein the resistance mechanism includes a plurality of friction plates (23E, 2121F) that rotate relative to each other through the relative rotation between the hub and the sprocket support member as shown in Figure 5.  
In re claim 3, Suzuki further discloses wherein the plurality of friction plates include hub-side friction plates (2121F) supported by the hub, and sprocket-side friction plates (23E) supported by the extension portion of the sprocket support member as shown in Figure 5.  
In re claim 5, Suzuki further discloses wherein 52the sprocket-side friction plates and the hub-side friction plates are alternately juxtaposed and the sprocket-side friction plates are greater in number by one than the hub-side friction plates (4 to 3) as shown in Figure 5.  
.
Allowable Subject Matter
Claims 4, 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the hub-side friction plates are supported by outer peripheral side support portions that are provided on the outer periphery of the hub, and the sprocket-side friction plates are supported by inner peripheral side support portions that are provided on the inner periphery of the extension portion” and “an urging member disposed between the inner periphery of the extension portion and the outer periphery of the hub, the urging member urging the friction plates so as to bring the friction plates into tight contact with each other in an axial direction of the hub” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach dampening devices of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611